FILED
                             NOT FOR PUBLICATION                                DEC 23 2016

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHANE BEAUDOIN,                                    No. 15-15028

              Plaintiff-Appellant,                 D.C. No. 2:13-cv-02601-MCE-
                                                   CKD
 v.

STAN SCHLACHTER,                                   MEMORANDUM*

              Defendant-Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                           Submitted December 14, 2016 **

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Shane Beaudoin appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging sexual assault by a prison physical therapist.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo both a district

court’s dismissal on the basis of the statute of limitations, and its equitable tolling

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
analysis where the relevant facts are undisputed. Jones v. Blanas, 393 F.3d 918,

926 (9th Cir. 2004); Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir.

2004). We affirm.

      The district court properly dismissed Beaudoin’s action as time-barred

because the documents attached to Beaudoin’s complaint show that the last date

that Beaudoin could have been sexually assaulted was in July 2009. See Cal. Civ.

Proc. Code §§ 335.1; 352.1(a) (personal injury claims are subject to a two-year

statute of limitations tolled for up to two years due to incarceration); Douglas v.

Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009) (§ 1983 claims are governed by forum

state’s statute of limitations for personal injury actions, and they accrue when the

plaintiff knows or should know of the injury that is the basis of the cause of

action); Brown v. Valoff, 422 F.3d 926, 943 (9th Cir. 2005) (“[T]he applicable

statute of limitations [is] tolled while a prisoner completes the mandatory

exhaustion process.”); see also Gonzalez v. Planned Parenthood of L.A., 759 F.3d

1112, 1115 (9th Cir. 2014) (although the court accepts as true factual allegations in

a complaint, it need not accept as true allegations that contradict matters

incorporated by reference).

      The district court properly found that Beaudoin was not entitled to equitable

tolling for the period that he pursued his related tort claim under the California


                                           2                                     15-15028
Tort Claims Act (“CTCA”) because that claim was untimely. See Lucchesi v.

Bar-O Boys Ranch, 353 F.3d at 694-95 (9th Cir. 2003) (noting that state law

governed questions regarding the tolling of the statute limitations for § 1983 claims

and that plaintiffs’ § 1983 claim was equitably tolled during the time they pursued

a timely filed state tort claim under the CTCA); Tarkington v. Cal. Unemployment

Ins. Appeals Bd., 92 Cal. Rptr. 3d 131, 140 (Ct. App. 2009) (“What matters [for

application of the equitable tolling doctrine] is whether the first claim was filed in a

timely fashion . . .”).

       Beaudoin’s reliance on the doctrine of substantial compliance is without

merit because the doctrine cannot be invoked to excuse compliance with the statute

of limitations.

       AFFIRMED.




                                           3                                     15-15028